Citation Nr: 0635193	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to May 28, 1998, 
for the grant of service connection for ulcerative 
colitis/proctitis.

2.  Entitlement to an effective date prior to May 28, 1998, 
for the grant of service connection for spondyloarthropathy 
with inflammatory polyarthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in February 
2005. 

In an April 2005 statement, the veteran claimed entitlement 
to service connection for post-traumatic stress disorder due 
to assault, gastroesophageal reflux disease, gastroenteritis, 
left shoulder disability and hypertension.  These issues are 
referred back to the RO for appropriate action. 

Further, in April 2005 and October 2005 statements, the 
veteran indicates that if the current appeal is denied, he 
wants to claim CUE, but he does not indicate what he means by 
this statement or what action he is seeking.  Thus, this 
matter is referred back to the RO for any appropriate action. 


FINDINGS OF FACT

1.  A November 1996 Board decision dismissed the veteran's 
appeal of an August 1995 RO rating decision that found his 
claim for service connection for stomach disorder not well 
grounded. 

2.  On May 28, 1998, the veteran filed an informal 
application to reopen his claim for service connection for 
ulcerative colitis, service connection was granted, effective 
May 28, 1998.

3.  An informal claim for spondyloarthropathy with 
inflammatory polyarthritis was raised by the record in August 
1998; service connection was granted, effective May 28, 1998.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
May 28, 1998, for the grant of service connection for 
ulcerative colitis/proctitis have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2006).

2.  The criteria for assignment of an effective date prior to 
May 28, 1998, for the grant of service connection for 
spondyloarthropathy and inflammatory polyarthritis associated 
with ulcerative colitis/proctitis have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a).  Under the VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in March 2005 and September 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in his 
possession.  Thus, the Board finds that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board concludes 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In its February 2005 
remand, the Board noted that the veteran had not received 
adequate VCAA notice and remanded the issue to the RO.  The 
RO then took action to correct the defect by sending VCAA 
notices to the veteran.  Thus, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notices provided to 
the veteran were not given prior to the first AOJ 
adjudication of the claim, the notices were provided prior to 
the veteran's claim being returned to the Board for appellate 
review.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  
      
In the present appeal, the September 2005 VCAA notice 
provided the veteran with notice of what types of evidence 
was necessary to establish an effective date for the 
disabilities on appeal.  The Board also notes that since the 
veteran's initial claim for service connection was granted in 
the May 2002 rating decision, it was harmless error that the 
veteran did not receive VCAA notice prior to this decision.  
Further, even if sufficient notice was not given to the 
veteran, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records and VA 
treatment records.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 



Analysis

The veteran contends that he is entitled to an effective date 
prior to May 28, 1998 for service connection for ulcerative 
colitis/proctitis and spondyloarthropathy and inflammatory 
polyarthritis associated with ulcerative colitis/proctitis.  
The veteran asserts that he filed his initial claim for 
stomach problems on March 1, 1991; and, thus, the effective 
date should be from the date of this original claim.  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  The mere presence of 
medical evidence of a disability does not constitute a claim; 
rather, the veteran must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not 
raised by the claimant.  Brannon v. West, 12 Vet.App. 32, 35 
(1998).

In an October 1991 rating decision, the RO denied entitlement 
to service connection for gastrointestinal condition; an 
August 1993 Board decision denied the veteran's appeal.  The 
October 1991 rating decision and August 1993 Board decision 
were vacated by a February 1995 memorandum decision by the 
Court because the veteran's claims should have been dismissed 
as not well grounded, rather than adjudicated.  Subsequently, 
an August 1995 rating decision found that the claim for 
service connection for stomach disorder was not well 
grounded, which was affirmed in a November 1996 Board 
decision.  An October 1997 Court decision dismissed the 
veteran's appeal because it had considered the same issue in 
its February 1995 memorandum decision, which held the claim 
was not well grounded.  Therefore, the November 1996 Board 
decision is final.  38 U.S.C.A. § 7104.

Thus, when the veteran filed his claim of service connection 
for ulcerative colitis in May 1998, it was a claim to reopen 
since there was a prior final disallowance of his claim in 
November 1996 by the Board.  There is no evidence that 
indicates any intent on the part of the veteran to apply for 
compensation for any stomach disability after the November 
1996 Board decision until receipt of the May 1998 claim.  The 
Board recognizes that there are VA treatments dated in 
February 1998 for ulcerative colitis, but these records do 
not meet the requirements of 38 C.F.R. § 3.157 in order to 
qualify as an informal claim.  Significantly, the veteran's 
prior claim was not disallowed for the reason that the 
service-connected disability was not compensable.  Further, 
none of these records are hospitalization reports or 
examinations.  The veteran has also filed private treatment 
records concerning his disabilities, but the pertinent 
medical records were either filed with or after the May 1998 
claim to reopen and any informal claims based on private 
medical records are from the date of receipt.  See 38 C.F.R. 
§ 3.157(b).  Thus, again, there is no evidence that the 
veteran submitted a claim to reopen prior to May 1998. 

The assigned effective date of May 28, 1998, is the date of 
receipt of the veteran's claim to reopen.  Because the 
November 1996 Board decision is final, the claim upon which 
that decision was based cannot serve as the basis for 
assignment of an effective date for a subsequent award of 
service connection.  The veteran's claim to reopen was date-
stamped as received by VA on May 28, 1998, which is the date 
that was assigned by the RO as the effective date for the 
grant of service connection for ulcerative colitis/proctitis 
and spondyloarthropathy and inflammatory polyarthritis 
associated with ulcerative colitis/proctitis.  Absent a 
finding of clear and unmistakable error in the RO decisions 
(the presence of which has not yet been adjudicated by the 
RO) the desired earlier effective date cannot be assigned.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for ulcerative 
colitis/proctitis is May 28, 1998, the date the RO received 
the veteran's claim to reopen.  While the Board is 
sympathetic to the veteran's beliefs that an earlier 
effective date is warranted; under the circumstances, the 
Board is precluded by statute and regulation from assigning 
an effective date prior to May 28, 1998 for the granting of 
service connection for ulcerative colitis/proctitis.  

Further, with respect to the veteran's service-connected 
spondyloarthropathy and inflammatory polyarthritis, again, 
there is no evidence of record that the veteran filed an 
informal claim earlier than May 28, 1998.  The claim for this 
disability appears to have been raised due to an August 1998 
VA treatment record, which suggested that the veteran's 
inflammatory bowel was associated with spondyloarthropathy.  
Thus, a claim was inferred by the RO to coincide with the 
claim for service connection for ulcerative colitis filed in 
May 1998 because spondyloarthropathy and inflammatory 
polyarthritis was determined to be secondary to the veteran's 
ulcerative colitis.  Again, the effective date of an 
evaluation and an award of compensation based on an original 
claim will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400.  Further, the Board cannot grant service connection 
for a secondary disability prior to the date that service 
connection was granted for the original underlying service-
connected disability.  See 38 C.F.R. § 3.310.

Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than May 28, 1998 for 
ulcerative colitis/proctitis and spondyloarthropathy and 
inflammatory polyarthritis associated with ulcerative 
colitis/proctitis.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to an effective date prior to May 28, 1998, for 
the grant of service connection for ulcerative 
colitis/proctitis is denied.

Entitlement to an effective date prior to May 28, 1998, for 
the grant of service connection for spondyloarthropathy with 
inflammatory polyarthritis is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


